                                                                         FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                         APR 25 2019
                           BILLINGS DIVISION                             Clerk, U.S Courts
                                                                         District Of Montana
                                                                          Missoula Division

 UNITED STATES OF AMERICA,                        CR 18-132-BLG-DLC

                     Plaintiff,

 vs.                                                     ORDER

EUGENE MAJOR BIGBACK, JR.,

                      Defendant.


       The judgment entered in this case on April 25, 2019 erroneously imposes a

sentence of imprisonment of"l2 months and 1 year as to count 1." The judgment

form should read "12 months and 1 day as to count 1."

       Accordingly, pursuant to Federal Rule of Criminal Procedure 36, IT IS

ORDERED that a corrected judgment shall be prepared to correct the sentence of

imprisonment.

       DATED this 15#\day of April, 2019




                                      Dana L. Chris ensen, Chief Ju ge
                                      United States District Court




                                        1
